DETAILED ACTION
	This Office action is responsive to communication received 08/06/2021 – Amendment and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 8221261 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
         EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy Chang (Reg. No. 57,939) on August 11, 2021.
The application has been amended as follows: 
	The following changes have been made in the claims to eliminate the remaining instances of indefiniteness under 35 USC §112(b) and to further clarify the relationship among the angle formed by the dovetail shaped protrusion, the length of the dovetail shaped protrusion and the length of the dovetail shaped protrusion as compared to a thickness of the backing portion.  See the Examiner-Initiated Interview Summary, attached to this Office action. 
	/
	/
	/
IN THE CLAIMS:
	Claim 1 – after line 8, a new line has been INSERTED as follows: --wherein said central portion comprises a backing portion,--; 
	Claim 1 – line 17, “Striking Thickness Ratio =        depth (d2) of pocket______”   	has 	  	       						 thickness (d3) of backing portion

been CHANGED to read  “Striking Thickness Ratio =        depth (d2) of said pocket______--;   	 	  	       				              thickness (d3) of said backing portion

	Claim 1 – line 19, “and” has been DELETED;
	Claim 1 – line 20, after “extends”, the phrase --a distance (d11)-- has been INSERTED; 
	Claim 1 – line 21, the period has been CHANGED to --, and--;
	Claim 1 – after line 21, a new line has been inserted as follows: --wherein said distance (d11) is generally greater than the thickness (d3) of said backing portion--;  
	Claim 5 – line 1, “[[4” has been CHANGED to --1--;
	Claim 10 – line 1, “7” has been CHANGED to --1--;
	Claim 11 – after line 8, a new line has been INSERTED as follows: --wherein said central portion comprises a backing portion,--; 
	Claim 11 – line 17, “and” has been DELETED;
	Claim 11 – line 18, after “extends”, the phrase --a distance (d11)-- has been INSERTED; 
	Claim 11 – line 19, the period has been CHANGED to --, and--;
	Claim 11 – after line 19, a new line has been inserted as follows: --wherein said distance (d11) is generally greater than a thickness (d3) of said backing portion--;  
	Claim 16 – after line 8, a new line has been INSERTED as follows: --wherein said central portion comprises a backing portion,--; 
	Claim 16 – line 15, after “first”, the term --peak-- has been INSERTED; 
	Claim 16 – line 16, “the” has been CHANGED to --a--; 

        depth (d2) of pocket______”   has	 	  	       				               thickness (d3) of backing portion

been CHANGED to read  “Striking Thickness Ratio =        depth (d2) of said pocket______--;   	 	  	       				              thickness (d3) of said backing portion

	Claim 16 – line 22, “and” has been DELETED;
	Claim 16 – line 23, after “extends”, the phrase --a distance (d11)-- has been INSERTED; 
	Claim 16 – line 24, the period has been CHANGED to --, and--;
	Claim 16 – after line 24, a new line has been inserted as follows: --wherein said distance (d11) is generally greater than the thickness (d3) of said backing portion--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5, 6, 8-12, 14-16, 18 and 19 are allowable over the prior art references of record in view of the timely-submitted and properly-filed terminal disclaimer, received 08/06/2021.  
Moreover, during the interview with applicant’s attorney on 08/11/2021, the examiner acknowledged the applicant’s rebuttal to the previous rejection of certain claims that require specific dimensional measurements of angle θ and extension distance, but indicated that the claims needed to further clarify the relationship among the angle formed by the dovetail shaped protrusion, the length of the dovetail shaped protrusion and the length of the dovetail shaped protrusion as compared to a thickness of the backing portion.  Language consistent with the description in paragraphs [00136], [00137] and [00138] in the specification was proposed for each of independent claims 1, 11 and 16.  Additionally, note the following remarks:
As to independent claim 1, the prior art of record does not show, suggest or otherwise render obvious the specific relationship among the angle θ formed by the dovetail shaped protrusion, the length (d11) of the dovetail shaped protrusion and the length (d11) of the dovetail 
As to independent claim 11, the prior art of record does not show, suggest or otherwise render obvious the specific relationship among the angle θ formed by the dovetail shaped protrusion, the length (d11) of the dovetail shaped protrusion and the length (d11) of the dovetail shaped protrusion as compared to a thickness (d3) of the backing portion, in further combination with all of the details of the striking face, the body portion, the perimeter portion, the central portion, the pocket, the relationship between the first and second densities of the material of the perimeter portion and face insert, respectively, and the characteristic time slope, as set forth in claim 11.
As to independent claim 16,  the prior art of record does not show, suggest or otherwise render obvious the specific relationship among the angle θ formed by the dovetail shaped protrusion, the length (d11) of the dovetail shaped protrusion and the length (d11) of the dovetail shaped protrusion as compared to a thickness (d3) of the backing portion, in further combination with all of the details of the striking face, the body portion, the perimeter portion, the central portion, the pocket, the relationship between the first and second densities of the material of the perimeter portion and face insert, respectively, and both of the first peak frequency to volume ratio and the Striking Thickness Ratio, as set forth in claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711